4                                                    03/02/2021
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0024
                                        DA 21-0024


 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 KOBY MARTELL,

              Defendant and Appellant.


       Self-represented Appellant Koby Martell moves this Court, pursuant to M. R. Civ.
P. 45, for a subpoena of his former counsel's disciplinary hearing transcript. Martell states
that "the Nranscripts from the Discipl i nary Council [a]re very Relevant to Show this High
Court that[his counsel's] Perforrnance Fell well below the Standards Required by the Sixth
Amendment of the U.S. Constitution[d-
       Martell is appealing a November 23, 2020 Order on Defendant's Post-Conviction
Filings, issued in the Seventh Judicial District Court, Prairie County.
       Martell's motion is not well taken. The Montana Rules of Civil Procedure do not
apply to this Court. M. R. Civ. P. 1. As an appellate court, this Court reviews the record,
comprising the original papers and exhibits filed in the District Court. M. R. App. P. 8(1).
We review the statement ofissues, facts, and arguments as presented in the filed briefs. M.
R. App. P. 9. We do not subpoena records or materials outside of a district court
proceeding. Accordingly,
      IT IS ORDERED that Martell's Motion for Subpoena is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
ofrecord and to Koby Martell along with a copy ofthis Court's Civil Appellate Handbook.
      DATED this            day of March, 2021.
                                                         For the Court.

                   FILED
                   ton fi 9 1r191
                                                                          Chief Justice